UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4281



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME SAUNDERS,

                                              Defendant -Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-17)


Submitted:   October 31, 2005          Decided:     November 14, 2005


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Hurricane, West Virginia, for Appellant.
Kasey Warner, United States Attorney, W. Chad Noel, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jerome Saunders pled guilty to possession of marijuana

with intent to distribute, 21 U.S.C.A. § 841(a), (b)(1)(D) (West

1999 & Supp. 2005) (Count Two), and was sentenced as a career

offender, U.S. Sentencing Guidelines Manual § 4B1.1 (2004), to a

term   of    ninety-six      months       imprisonment.       The   court    made   the

sentence consecutive to a one-year sentence imposed in the same

hearing upon revocation of Saunders’s supervised release. Saunders

appeals his sentence, contending that it is unreasonable.                            We

affirm.

              At the sentencing hearing, Saunders had no objection to

the guideline calculation, but he requested a sentence of seventy-

seven months (the bottom of the guideline range of 77-96 months),

and    requested      that    it    run    concurrently   with      the     revocation

sentence.      After considering the advisory guideline range and the

factors set out in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005),

the court explained its decision to impose a sentence at the top of

the range by noting that Saunders was a career offender, that this

was    the   second    time    he    had     violated   the    conditions      of   his

supervised release, and that the court could have departed upward

for reckless endangerment that posed a substantial risk of death to

more than one person.         See USSG § 3C1.2, comment. (n.6).              After the

Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738

(2005),      the   sentencing       court    must   calculate       the   appropriate


                                           - 2 -
guideline range, consider the range in conjunction with other

relevant factors under the advisory guidelines and 18 U.S.C.A.

§ 3553(a), and impose a sentence.              We will “affirm the sentence

imposed    as   long   as   it   is   within    the   statutorily    prescribed

range . . . and is reasonable.”          United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005) (citing Booker, 125 S. Ct. at 767).

            Saunders    argues    that    the    imposition    of   consecutive

sentences was unreasonable and that a sentence of seventy-seven

months would have been reasonable.              However, the court correctly

treated the guidelines as advisory and considered the § 3553(a)

factors.    The court complied with Hughes and explained its reasons

for sentencing Saunders at the top of the range.              We conclude that

the sentence is reasonable.

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      - 3 -